Name: Council Regulation (EU) NoÃ 168/2010 of 1Ã March 2010 amending Regulation (EC) NoÃ 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Regulation
 Subject Matter: oil industry;  European construction;  international affairs;  trade;  Asia and Oceania
 Date Published: nan

 2.3.2010 EN Official Journal of the European Union L 51/1 COUNCIL REGULATION (EU) No 168/2010 of 1 March 2010 amending Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(1) thereof, Having regard to Council Decision 2010/128/CFSP of 1 March 2010 amending Common Position 2003/495/CFSP on Iraq (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the Commission, Whereas: (1) In line with United Nations Security Council (UNSC) Resolution 1483 (2003), Article 2 of Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq (2) made specific arrangements as regards payments for petroleum, petroleum products, and natural gas exported from Iraq, whereas Article 10 of that Regulation made specific arrangements concerning immunity from legal proceedings of certain Iraqi assets. These specific arrangements applied until 31 December 2008. (2) UNSC Resolution 1859 (2008) provided that both specific arrangements should be extended until 31 December 2009. In accordance with Council Common Position 2009/175/CFSP (3), Regulation (EC) No 1210/2003 was amended accordingly by means of Regulation (EC) No 175/2009 (4). (3) UNSC Resolution 1905 (2009) provided that both specific arrangements should be further extended until 31 December 2010. In accordance with Decision 2010/128/CFSP, it is appropriate to amend Regulation (EC) No 1210/2003 accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 In Article 18 of Regulation (EC) No 1210/2003, paragraph 3 shall be replaced by the following: 3. Articles 2 and 10 shall apply until 31 December 2010. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 2010. For the Council The President D. LÃ PEZ GARRIDO (1) See page 22 of this Official Journal. (2) OJ L 169, 8.7.2003, p. 6. (3) OJ L 62, 6.3.2009, p. 28. (4) OJ L 62, 6.3.2009, p. 1.